 



CONFIDENTIAL
Exhibit 10.32
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN
THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO
RULE 24B-2 OF THE SECURITIES EXCHANGE
ACT OF 1934, AS AMENDED
MANUFACTURING and SERVICE CONTRACT
For Commercial and Developmental Products
This document hereinafter the “AGREEMENT” is made effective as of December 20,
2005 (the “Effective Date”), by Pharmion, Inc., a corporation organized and
existing under the laws of Delaware, with its principal office at 2525 28th
Boulder, CO 80301 (hereinafter “CUSTOMER”), and Ben Venue Laboratories, Inc., a
corporation organized and existing under the laws of Delaware, with its
principle office at 300 Northfield Road, Bedford, Ohio, 44146 (hereinafter
“BVL”).
WITNESSETH
WHEREAS, CUSTOMER is active in the pharmaceutical business and is the owner of
all rights or licensee of all rights to certain proprietary technical
information, patents and patent applications relating to the PRODUCT(s) included
in Attachment(s) A — PRODUCT Supplements, which are attached here to and maybe
be amended in writing upon mutual agreement of the parties, (hereinafter
“PRODUCT”); and
WHEREAS, BVL provides services to the pharmaceutical industry as a contract
manufacturer which supplies its customers with sterile finished dosage forms
which it has converted from materials supplied by those customers and/or
supplied by BVL and provides developmental services for sterile dosage forms,
and
WHEREAS, CUSTOMER and BVL desire to formalize their relationship through this
AGREEMENT for the development and MANUFACTURE of PRODUCT; and
WHEREAS, BVL possesses the requisite expertise, personnel and FACILITIES for the
development, MANUFACTURE and supply of finished sterile dosage forms of the
PRODUCT and is willing to provide development services, MANUFACTURE of such
PRODUCT(S) on a contract basis to CUSTOMER;
NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and conditions herein contained, CUSTOMER and BVL agree as follows:
Page 1 of 38          BVL — PHARMION Manufacturing and Service Agreement

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL
Index of Agreement
Section 1 — Definitions
Section 2 — Description of Work
Section 3 — Manufacturing Facilities
Section 4 — Volumes and Second Source
Section 5 — Forecast and Purchase Orders
Section 6 — Price and Payment
Section 7 — Quality Agreement
Section 8 — Indemnification
Section 9 — Confidentiality
Section 10 — Term and Termination
Section 11 — Notices
Section 12 — Waiver
Section 13 — Assignment
Section 14 — Governing Law
Section 15 — Force Majeure
Section 16 — Title of Materials
Section 17 — Debarment
Section 18 — Entire Agreement
Section 19 — Severability
Section 20 — Independent Contractor
Section 21 — Amendments
Section 22 — Headings
Section 23 — Review by Legal Counsel
Section 24 — Recalls
Article 25 — English Language
ATTACHMENTS
Attachment A — PRODUCT Supplements
Attachment B — Purchase Order Requirements
Attachment C — Storage Fees
Attachment D — Documents Supplied with BATCH Release
Attachment E — Quality Agreement
Attachment F — Customer Supplied Equipment
Page 2 of 38          BVL — PHARMION Manufacturing and Service Agreement

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL
ARTICLE 1 — DEFINITIONS
1.1 Active pharmaceutical ingredient hereinafter “API”, shall mean bulk supplies
of the pharmacologically active compounds listed for the PRODUCT(S) included in
Attachment(s) A, which CUSTOMER will provide to BVL in bulk form, from time to
time, for the sole purpose of MANUFACTURING and/or DEVELOPMENT of the PRODUCTS
for CUSTOMER.
1.2 “AFFILIATE” shall mean (1) any corporation or business entity fifty percent
(50%) or more of the voting stock or voting equity interests of which are owned
directly or indirectly by a party; or (2) any corporation or business entity
which directly or indirectly owns fifty percent (50%) or more of the voting
stock or voting equity interests of a party; or (3) any corporation or business
entity directly or indirectly controlling or under control of a corporation or
business entity as described in (1) or (2).
1.3 “AGENCY” or “AGENCIES” shall mean the U.S. Food and Drug Administration
(hereinafter the “FDA”) Canadian Health Protection Branch, European Agency for
Evaluation of Medicinal Products, hereinafter the “EMEA” and/or any successor
organization of any such entity and any other government regulatory authority
involved in granting approvals for the MANUFACTURING of the PRODUCTS for any
TERRITORY, as such other AGENCIES are mutually agreed upon by the parties in
writing.
1.4 “BATCH” shall mean a standard quantity of PRODUCT for each MANUFACTURE
expressed in units as defined in Attachment(s) A of this agreement.
1.5 “cGMP” shall mean all laws and regulations relating to the MANUFACTURING of
PRODUCT(S), including, but not limited to, the Current Good Manufacturing
Practices as specified in the United States Code of Federal Regulations, the EU
Good Manufacturing Guidelines and any other applicable laws, guidelines and/or
regulations. In the event of conflict Current Good Manufacturing Practices as
specified in the United States Code of Federal Regulations specifically as
defined by 21 Code of Federal Regulation Sections 210, 211, et seq. will
prevail.
1.6 “CALENDAR QUARTER” shall mean shall mean each period of three full
consecutive calendar months ending March 31, June 30, September 30 and
December 31, as the case may be.
1.7 “COMPOSITION” shall mean any components and/or raw materials that are used
in the MANUFACTURING of PRODUCTS as listed in ATTACHMENT(s) A, hereto.
1.8 “DELIVERY” shall be FCA FACILITY (Incoterms 2000) as per CUSTOMER’S
instructions required on PURCHASE ORDERS.
1.9 “EQUIPMENT” shall mean the equipment described in the BVL Master BATCH
Record which is owned or leased by BVL or owned and leased by the CUSTOMER,
included in Attachment F—(Customer Supplied Equipment List) and will be used by
BVL for MANUFACTURING of PRODUCTS in accordance with the terms and conditions of
this
Page 3 of 38          BVL — PHARMION Manufacturing and Service Agreement

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL
AGREEMENT.
1.10 “FACILITY” or “FACILITIES” shall mean BVL’S FACILITY located at 300
Northfield Road, Bedford, Ohio and all other BVL FACILITIES used in the
MANUFACTURING of PRODUCTS; provided that such other FACILITIES have been agreed
upon by the parties in writing in advance.
1.11 “FIRM ORDER” shall mean a binding commitment, as established by a PURCHASE
ORDER by CUSTOMER to have a BATCH as defined in Attachment(s) A of PRODUCT(S)
MANUFACTURED by BVL hereunder.
1.12 “IMMEDIATE/IMMEDIATELY” shall mean within twenty-four (24) hours.
1.13 “INVESTIGATION” shall mean a detailed and thorough review of any atypical
or MANUFACTURING deviation (or any other matter requiring review pursuant to the
terms of this AGREEMENT) documented in a written report, approved at a senior
management level. Each such written report shall include, without limitation, a
detailed description of the atypical event, deviation or other matter, all steps
taken to review such atypical event, deviation or other matter, a root cause
analysis, what other lots of CUSTOMER PRODUCT were affected, if any, the
proposed and/or taken corrective actions with applicable timelines and a
recommendation for permanent correction.
1.14 “MANUFACTURE / MANUFACTURING/ MANUFACTURED” shall mean all operations of
BVL in the production, packaging, labeling, warehousing, quality control
testing, including in-process, release and stability testing when applicable,
release and shipping of PRODUCTS to meet the SPECIFICATIONS for the PRODUCTS.
1.15 “NDA” shall mean New Drug Application.
1.16 “PRODUCT(S)” shall mean the final packaged dosage forms listed separately
in each Attachment(s) A to this agreement.
1.17 “PROMPT/PROMPTLY” shall mean within thirty (30) days.
1.18 “PURCHASE ORDER” shall mean a written form submitted by CUSTOMER to BVL
authorizing the MANUFACTURE of the PRODUCT or other services as specified on the
form, which references this agreement, or a quotation number provided by BVL or
other document provided by BVL outlining the services to be performed and the
price to be paid for each service listed on the PURCHASE ORDER according the
PURCHASE ORDER requirements contained in Attachment B.
1.19 “SPECIFICATIONS” shall mean the specifications, SOP’s and quality standards
for PRODUCT(S) contained or referenced in the Master BATCH Record for each
PRODUCT or as otherwise mutually agreed to in writing by the parties in
accordance with standard procedures of BVL.
Page 4 of 38          BVL — PHARMION Manufacturing and Service Agreement

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL
1.20 “TERRITORY” shall mean all countries of the world.
Page 5 of 38          BVL — PHARMION Manufacturing and Service Agreement

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL
ARTICLE 2 — DESCRIPTION OF WORK
2.1 CUSTOMER shall at its own expense supply BVL with sufficient quantities of
API and CUSTOMER supplied COMPOSITION needed for the MANUFACTURE of the PRODUCT
as specified in the forecast and supporting PURCHASE ORDERS, in order to meet
CUSTOMER’S requirements for commercial and/or developmental quantities of
PRODUCT in finished dosage form. CUSTOMER supplied COMPOSITION shall be
delivered to BVL at least four weeks in advance of the scheduled MANUFACTURING
date.
2.2 Pursuant to subsequent provisions of this AGREEMENT, BVL shall MANUFACTURE
CUSTOMER’S requirements for commercial and clinical quantities of PRODUCT in
finished packaged dosage form as defined in Attachment(s) A. Such PRODUCT shall
meet the SPECIFICATIONS. Subject to BVL’S prior written consent, such consent
not to be unreasonably withheld, CUSTOMER may, from time to time, change
SPECIFICATIONS, which may be subject to new pricing provided by BVL to CUSTOMER.
2.3 Upon CUSTOMER’S request and at its expense BVL will perform development work
on the PRODUCT(s) per outlined proposals that are submitted to CUSTOMER by BVL
based on information provided to BVL by CUSTOMER and that are agreed upon by
both parties in writing via a PURCHASE ORDER for the service referencing the
Quotation Number provided.
2.4 Upon written request BVL will provide CUSTOMER with a written proposal to
provide services for preparing summary reports of all BATCH MANUFACTURING during
a calendar year to be used by CUSTOMER in preparing its Annual Report for the
product. CUSTOMER will confirm its acceptance of proposal via a non-cancelable
PURCHASE ORDER authorizing BVL to commence such service.
ARTICLE 3 — MANUFACTURE
3.1 BVL represents that it has obtained, and will maintain at its sole cost and
expense throughout the term of this AGREEMENT, all relevant non PRODUCT specific
approvals required (so far as they are made known to BVL) by the AGENCIES for
its MANUFACTURING FACILITIES and that its MANUFACTURING FACILITIES conform, and
will throughout the term of this AGREEMENT conform, to the applicable cGMP and
conform, or will conform, to similar requirements of all AGENCIES having
jurisdiction over the MANUFACTURE of the PRODUCT at any time during the term of
this AGREEMENT. No change affecting any government submission or approval
required for the PRODUCT, either foreign or domestic, shall be made without
prior written consent of CUSTOMER and in accordance with the Quality Agreement
Attachment E of this AGREEMENT between both parties. Further, BVL will, at its
sole cost and expense, obtain and maintain all non PRODUCT specific licenses,
permits, certifications and approvals from any other local state, or federal
governmental authorities which are or may become necessary for the MANUFACTURE
of the PRODUCT. No changes to BVL’S MANUFACTURING FACILITIES, equipment, testing
procedures, validation, suppliers of raw materials and components, or
documentation systems that are specific to the PRODUCT shall be made without the
prior written consent of
Page 6 of 38          BVL — PHARMION Manufacturing and Service Agreement

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL
CUSTOMER, unless required by an AGENCY, in such case BVL will notify CUSTOMER.
3.2 BVL warrants that PRODUCT delivered to CUSTOMER pursuant to this AGREEMENT
shall conform with the SPECIFICATIONS, and be in compliance with all applicable
laws and regulations, and be in compliance with all regulatory requirements of
AGENCIES, in the event of conflicting laws and regulations, compliance will be
referenced by the then current 21 Code of Federal Regulation Sections 210, 211,
et seq .
3.3 All documents and updates with regard to the MANUFACTURE of the PRODUCT
which are required by any AGENCY shall be provided by BVL, and BVL shall submit
to all inquiries and inspections by any such AGENCY. All PRODUCT specific
documents provided by BVL to any AGENCY shall be provided to CUSTOMER, in
advance if feasible, and in no case shall such documents be provided to CUSTOMER
no later than five (5) business days after such documents are provided to any
AGENCY. BVL shall promptly notify CUSTOMER of all scheduled AGENCY inspections
concerning the PRODUCT, whereupon CUSTOMER shall have the right to be present
for such inspection. Any and all redacted written communications from any AGENCY
pertaining to or affecting the PRODUCT shall be provided to CUSTOMER no more
than five (5) business days after such communications are received by BVL.
CUSTOMER shall provide BVL with copies of all regulatory agency approvals for
PRODUCT(S) for both clinical studies and commercial use, in addition CUSTOMER
shall provide BVL with two year advance plans for all planned filings with any
AGENCY.
3.4 For all routine commercial and/or special BATCH MANUFACTURE, BVL will
conduct all MANUFACTURING and development operations required for the
MANUFACTURE of the PRODUCT. Dispensing operations are to be performed using
appropriate safety measures and containment techniques as dictated by current
health, safety and environmental regulations, laws, AGENCY rules and
regulations, and industry standards, provided such safety measures and
containment techniques are harmonized.
ARTICLE 4 — VOLUMES & SECOND SOURCE
4.1 BVL shall supply CUSTOMER with CUSTOMER’S requirements of clinical and
commercial PRODUCT in accordance with the terms of this AGREEMENT and for the
TERRITORY. CUSTOMER will purchase from BVL and BVL will supply to CUSTOMER the
quantities of the PRODUCT listed in Attachment A for the TERRITORY pursuant to
the terms of the AGREEMENT and subject to the limitation in Article 5.
4.2 CUSTOMER appoints BVL as the principal supplier for its requirements of
those PRODUCT(S) listed in ATTACHMENT A(s). Principle supplier shall mean that
CUSTOMER will procure from BVL at least 65% of its total requirements for all
TERRITORIES for the PRODUCT(s). CUSTOMER may qualify at its discretion and cost
other Third-Party contractors as it deems necessary to ensure uninterrupted
supply and/or regulatory approvals in its TERRITORY, such quantities will not be
included in Attachment(s) A. BVL and CUSTOMER acknowledge that quantities
provided in forecasts in accordance with this AGREEMENT shall represent at least
65% of the total demand for PRODUCT by CUSTOMER on an annual basis.
Page 7 of 38          BVL — PHARMION Manufacturing and Service Agreement

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL
CUSTOMER may qualify a second source of supply other than BVL and may secure
PRODUCT(S) from that second source. However, no Confidential Information, as
defined in Article 9, disclosed there under by BVL to CUSTOMER shall be
disclosed to such second source, it being understood that any PRODUCT specific
information contained in the Master Batch Record is not confidential to BVL and
may be disclosed to the second source.
4.3 In addition CUSTOMER can qualify a second source principal supplier of
PRODUCT(S) for TERRITORY if (i) BVL has materially failed to meet CUSTOMER’S
orders for a period of more than three (3) consecutive months on accepted PO’s
and said orders have been placed according to the terms of this AGREEMENT, or
(ii) BVL has committed to an anticipatory breach of this AGREEMENT, or (iii) a
Force Majeure has occurred which CUSTOMER reasonably believes will affect BVL’s
ability to supply PRODUCT for a period of at least three (3) months (iv) BVL is
non-Compliant with the regulations required to MANUFACTURE PRODUCT and is unable
to cure such non-compliance. In the case of a Force Majeure, any of the above
four types of occurrences or other material failure, both parties agree that
CUSTOMER may use a second source as a principal supplier to supply all or some
of the CUSTOMER’S needs until BVL is able to recommence production; provided
that both parties shall agree upon a date to resume such production for CUSTOMER
in an orderly manner. BVL shall assist CUSTOMER in transferring the
MANUFACTURING Process to a Third-Party Contractor by providing technical
assistance and documentation as necessary at mutually agreed upon fees provided.
ARTICLE 5 — Forecasts and Purchase Orders
5.1 Forecasts and Purchase Orders
CUSTOMER and BVL shall cooperate in estimating and scheduling the MANUFACTURING
of PURCHASE ORDERS. The annual quantity contained in forecast will be divided
into individual BATCH PURCHASE ORDERS evenly distributed over the course of any
12 months period, provided that the total quantities ordered by these PURCHASE
ORDERS meets the requirements of Article 5. BVL and CUSTOMER may upon written
mutual agreement plan production to accommodate varying monthly demand for the
PRODUCT.
5.1.1 Five Year Planning Forecasts
CUSTOMER will determine its good faith projected five year PRODUCT MANUFACTURE
needs, and the initial forecast for each PRODUCT will be included in Attachment
A for each presentation of the PRODUCT. The format of the forecast will be
outlined in Attachment A.
The first five-year forecast will be incorporated in Attachment A for each
presentation of the PRODUCT to be MANUFACTURED under this AGREEMENT. The
five-year forecast will be updated at least annually by CUSTOMER, which will be
due by February 28 each year.
In the event the updated five-year forecast represents an increase of greater
than [...***...] in any given year included in the prior year five-year forecast
or [...***...] over the last year planned in the previous forecast, then the
updated forecast will be subject to acceptance by BVL based on available
capacity. BVL shall confirm its rejection of the quantities for the first two
years of
Page 8 of 38          BVL — PHARMION Manufacturing and Service Agreement
*** Confidential Treatment Requested

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL
each annual update to the five year forecast which are in excess of such
[...***...] increase by written notice to CUSTOMER within one hundred and eighty
(180) days after receipt of CUSTOMER’s annual update to the 5 year forecast.
5.1.2 Rolling 12 Month Forecast
One Hundred and Twenty (120) days in advance of the first day of each calendar
quarter CUSTOMER will provide BVL with a 12 month rolling forecast for all
presentations of the PRODUCT(S) included in Attachment(s) A. The first three
(3) months or first calendar quarter will be considered FIRM ORDERS for which
CUSTOMER will provide PURCHASE ORDERS for each BATCH of production required.
BATCHES are defined in the PRODUCT Description incorporated in Attachment(s) A.
5.1.3 Additional Services
In the event that CUSTOMER request or an AGENCY requires additional services in
support of PRODUCT(S), BVL will provide CUSTOMER with a proposal for such
services. BVL will provide such services only upon receipt from CUSTOMER of a
binding PURCHASE ORDER referencing the proposal number provided for the required
service.
5.3 It is BVL’S responsibility to maintain a sufficient inventory of BVL
supplied COMPOSITION from mutually approved vendors, to meet the forecast. It is
CUSTOMER’S responsibility to supply API or CUSTOMER COMPOSITION as indicated in
Attachment(s) A. CUSTOMER will coordinate with BVL Materials Management
Department according to BVL SOP’s on the specifics related to each shipment of
API to BVL. BVL will be responsible to receive, sample, store and maintain the
inventory at BVL. At the beginning of each month BVL will provide a standard
monthly inventory report of CUSTOMER COMPOSITION. BVL will notify CUSTOMER
IMMEDIATELY when the amount of CUSTOMER supplied materials available at BVL
reaches the minimum quantity of material as agreed by both parties.
5.4 Manufacturing Capacity — Obligation of BVL MANUFACTURE and of CUSTOMER to
Purchase PRODUCT(S)
5.4.1 BVL shall be obligated to MANUFACTURE PRODUCT only (i) in accordance with
quantities forecasted by CUSTOMER in accordance with this Article 5, or (ii) as
accepted by BVL for increased forecasts which require BVL’s acceptance pursuant
to Section 5.1.1 hereof.
5.4.2 In the event that CUSTOMER does not order at least [...***...] of the
quantities of the PRODUCTS forecasted by CUSTOMER for the [...***...] in the
initial or subsequent five year forecast (as such forecasts may be modified from
on an annual basis by CUSTOMER as provided in this Article 5), then BVL shall
provide written notice to CUSTOMER of such failure. If CUSTOMER does not within
[...***...] after the date of such notice place orders for a. quantity of the
PRODUCTS necessary to satisfy at least [...***...] of such forecasted
quantities, then CUSTOMER shall be obligated to pay BVL a fee [...***...]) for
the quantities of the PRODUCTS not ordered during the relevant [...***...]
period to satisfy such [...***...] requirement. Fees payable pursuant to this
Section 5.4.2 shall be due on a monthly
Page 9 of 38          BVL — PHARMION Manufacturing and Service Agreement
*** Confidential Treatment Requested

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL
basis in installments in accordance with the schedule of deliveries of the
PRODUCTS that should have occurred in accordance with the then-current forecast.
5.4.3 In the event of early termination of this AGREEMENT by CUSTOMER for any
reason other than breach of this AGREEMENT by BVL then CUSTOMER shall be
obligated to pay BVL a fee equal to [...***...] for quantities of the PRODUCTS
each BATCH not ordered for the remaining [...***...] period up to the
termination date of the AGREEMENT forecasted, but not MANUFACTURED during that
period.
5.4.4. The payment of fees by CUSTOMER to BVL pursuant to this Section 5.4 shall
not apply (i) if CUSTOMER is entitled to qualify a supplier pursuant to
Section 4.3 hereof, or (ii) BVL is in breach of this Agreement.
ARTICLE 6 — PRICE & PAYMENT
6.1 Price and Shipment
6.1.1 The prices to be paid by CUSTOMER for the services and/or quantities of
PRODUCT purchased pursuant to Article 5 of this AGREEMENT are specified in
Attachment A(s) — PRODUCT Supplements or in quotations provided to CUSTOMER and
confirmed by CUSTOMER’S PURCHASE ORDERS.
6.1.2 All prices are FCA (Incoterms 2000), Ben Venue FACILITIES.
6.1.3 CUSTOMER is responsible for all shipment cost, shipping charges will be
paid directly by CUSTOMER.
6.2 Price Adjustments
6.2.1 Annual Price Adjustments
Prices are subject to adjustment on an annual basis by BVL for the next
succeeding year. BVL shall notify CUSTOMER of price adjustments for each
presentation of the PRODUCT included in Attachment(s) A by October 31 of each
year for the following year beginning Jan 1.
The Annual Price adjustment shall be automatically calculated [...***...] for
the Producers Price Index for Pharmaceutical commodity code [...***...].
In the event that average for the Producers Price Index for Pharmaceutical
commodity code [...***...] is negative in any year, then the price will remain
unchanged for the subsequent year.
6.2.2 Price Adjustment on PRODUCT or Process SPECIFICATION Changes
BVL reserves the right to adjust prices based on changes to the SPECIFICATIONS
for the PRODUCT or Process regardless of the event or action causing the
SPECIFICATIONS change, including but not limited to changes in inspection,
packaging and labeling. All changes to the
Page 10 of 38          BVL — PHARMION Manufacturing and Service Agreement
*** Confidential Treatment Requested

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL
SPECIFICATIONS and prices shall be mutually agreed to in writing by BVL and
CUSTOMER.
6.2.3 Prices for Developmental Services and Developmental MANUFACTURE
Pricing for Developmental Services and Developmental MANUFACTURE will be
provided to CUSTOMER in written proposals provided to CUSTOMER by BVL based on
the services requested. CUSTOMER will confirm acceptance of the proposals by way
of issuance of a PURCHASE ORDER referencing the quotation number provided on the
proposal.
6.3 Payment
The purchase price for PRODUCT or services shall be paid to BVL no later than
thirty (30) days after the date of BVL’S invoice to CUSTOMER. BVL will issue an
invoice at such time that BVL’S Quality Control Department has completed its
testing, found the PRODUCT suitable to be shipped and has shipped the documents
identified in Attachment D or upon completion of other services as described in
proposals. CUSTOMER may request that a BATCH be shipped before CUSTOMER release
i.e., shipment in Quarantine. In the event a Quarantine shipment is made BVL
will invoice on the shipment day. CUSTOMER will notify BVL in writing that a lot
can be shipped in Quarantine and BVL will make all effort to honor this request.
In the event of nonpayment of balances without reasonable cause within
forty-five (45) days of the invoice date, CUSTOMER agrees to pay BVL a monthly
late payment charge equal to one and one-half percent (1.5%) of the unpaid
balance. Should unpaid balances extend beyond 60 days after an invoice has been
issued, BVL reserves the right to require CUSTOMER to pay one-half (1/2) of the
price for each BATCH at the time of PURCHASE ORDER issuance and the remaining
one-half (1/2) of the price prior to the delivery of those BATCHES until all
unpaid balances, including interest charges, have been paid. Should unpaid
balances extend beyond 90 days BVL reserves the right to terminate this
AGREEMENT unless cured by CUSTOMER within 30 days of notice, or may cease
production and/or service performance until cured. CUSTOMER notify BVL in
writing within 30 days of the invoice date that CUSTOMER is disputing payment of
the invoice and the reason for such dispute.
6.4 Payment for Non Validated Services or Production and Obsolete Materials
CUSTOMER will be required to pay BVL for all PRODUCT MANUFACTURED during any
period when any MANUFACTURING Process and Testing Procedures have not been fully
developed and validated, regardless of whether the PRODUCT is accepted or
rejected by the CUSTOMER unless such rejection is due to the gross negligence of
BVL.
CUSTOMER will be required to pay BVL for all packaging components and raw
materials which were purchased by BVL for use specifically in the MANUFACTURE of
the PRODUCT covered by this AGREEMENT should any of the BVL supplied COMPOSITION
become obsolete due to the action of CUSTOMER or any AGENCY.
6.5 Cancellation Fees
Page 11 of 38          BVL — PHARMION Manufacturing and Service Agreement
*** Confidential Treatment Requested

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL
CUSTOMER will pay a cancellation fee equal to [...***...] of the price of the
BATCH if cancellation or postponement is made four (4) weeks in advance of the
scheduled MANUFACTURING date. If cancellation or postponement is made less than
four (4) weeks in advance of the scheduled MANUFACTURING date, CUSTOMER is
responsible for payment of the full price of the scheduled MANUFACTURE of the
BATCH(ES).
6.6 Storage Fees
CUSTOMER is responsible for storage charges as specified in Attachment C for
PRODUCT stored for more than one month beyond BVL’S release. Short-term storage
of PRODUCT in BVL’S warehousing FACILITIES beyond one month must receive prior
approval from BVL. Such approval will be granted only on a space-available
basis.
6.7 Stability Program
During the term of the this AGREEMENT and upon CUSTOMER request and BVL
agreement, BVL will conduct and support, at CUSTOMER’S expense, all stability
studies in progress or planned (e.g. NDA annual stability studies) as of the
Effective Date until such studies are concluded. CUSTOMER shall be responsible
for all costs of conducting any stability studies. Stability Program cost will
be covered in a separate quotation provided by BVL to CUSTOMER based on the
agreed upon protocol. CUSTOMER may also make arrangements for stability work to
be performed at a facility other than BVL at CUSTOMERS expense.
6.8 Inspection, Packaging and Labeling.
CUSTOMER shall be responsible for and bear all costs associated with the design,
development, quality release and Regulatory Approval of all labeling and
packaging materials for PRODUCT. CUSTOMER shall perform its design, development,
quality release and Regulatory Approval obligations hereunder in a timely manner
sufficient for BVL to satisfy its MANUFACTURE obligations hereunder for the
PRODUCT. Labeling and packaging developed by CUSTOMER will conform to labeling
and packaging SPECIFICATIONS mutually agreed to in writing. Any change in the
inspection, labeling and packaging SPECIFICATIONS will be evaluated by BVL for
cost impact and BVL reserves the right to issue a price quotation pursuant to
Article 6.
ARTICLE 7 — QUALITY
7.0 All items relating to the Quality Operations are incorporated in Attachment
E — Quality Agreement.
ARTICLE 8 — INDEMNIFICATION
8.0. CUSTOMER hereby holds harmless and indemnifies BVL its employees, officers
and affiliates against any and all claims, losses, liabilities, lawsuits,
proceedings, costs and expenses, including, without limitation, reasonable
attorneys’ fees, and the cost of recalls, resulting from, arising out of or in
connection with injuries and/or death resulting from, arising out of or in
connection with any use of the PRODUCT, including, without limitation, claims
based on
Page 12 of 38          BVL — PHARMION Manufacturing and Service Agreement
*** Confidential Treatment Requested

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL
negligence, warranty, strict liability or any other theory of PRODUCT liability
or violation of any applicable laws or regulations, (collectively, “Claims”)
except to the extent that such injuries or violations were the result of BVL’S
negligence or willful misconduct in the MANUFACTURE of PRODUCT according to the
terms of this AGREEMENT. If any Claim shall be made against BVL as to which this
indemnification applies, BVL shall IMMEDIATELY inform CUSTOMER thereof of any
claim which will be brought against BVL and/or CUSTOMER and in such case BVL
shall not take any step nor conduct any legal proceeding before consulting and
obtaining CUSTOMER’S written confirmation. At BVL’S request, CUSTOMER and/or its
insurers shall assume direction and control of the defense against such claim,
including, without limitation, the settlement thereof at the sole option of
CUSTOMER or its insurer. BVL may, at its option and expense, have its own
counsel participate in any proceeding, which is under the direction and control
of CUSTOMER. BVL shall cooperate with CUSTOMER and its insurer in the
disposition of any such matters. In addition, BVL may at any time relieve
CUSTOMER of its responsibilities under this paragraph 8.0 as to any other claim.
8.1 BVL hereby holds harmless and indemnifies CUSTOMER against any and all
Claims resulting from, arising out of or in connection with negligence or
willful misconduct of BVL in the MANUFACTURE of PRODUCT according to the terms
of this AGREEMENT. If any claims shall be made against CUSTOMER as to which this
indemnification applies, CUSTOMER shall IMMEDIATELY inform BVL thereof and at
CUSTOMER’S request, BVL and/or its insurers shall assume direction and control
of the defense against such claim, including, without limitation, the settlement
thereof at the sole option of BVL or its insurer. CUSTOMER may, at its option
and expense, have its own counsel participate in any proceeding, which is under
the direction and control of BVL. CUSTOMER shall cooperate with BVL and its
insurer in the disposition of any such matters. In addition CUSTOMER may at any
time relieve BVL of its responsibilities under this paragraph as to any other
claim.
8.2 CUSTOMER and BVL will, at their own cost and expense, obtain and maintain in
full force and effect, during the term of this AGREEMENT, Commercial General
Liability insurance, written on the standard approved Policy Form, and Blanket
Contractual Liability, with limits of liability of not less than $5,000,000
Combined Single Limit Bodily Injury and Property Damage covering its duties and
obligations under the AGREEMENT. Said policy or policies of insurance shall
include the other party as an Additional Insured. The limit of liability may be
provided through a combination of Primary, Excess/Umbrella or Self-Insured
Retention. In addition both parties shall maintain Workers Compensation
Insurance.
8.3 Reimbursement for Loss of Customer Supplied COMPOSITION
BVL agrees to reimburse CUSTOMER up to a maximum of [...***...] per BATCH
pro-rated over the usable portion of the BATCH if applicable, for any loss of
CUSTOMER supplied COMPOSITION (API or components / excipients) for each BATCH
that does not meet SPECIFICATIONS and therefore can not be released, provided
that the loss of such materials can be proven to be caused by, a.) the failure
of BVL to follow procedures, B.) or BVL is negligent, or C.) there is willful
misconduct on the part of BVL. In addition to this payment, BVL will be
responsible for all MANUFACTURING fees incurred during the MANUFACTURE of the
failed BATCH, pro-rated over the usable portion of the BATCH
Page 13 of 38          BVL — PHARMION Manufacturing and Service Agreement
*** Confidential Treatment Requested

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL
if applicable.
ARTICLE 9 — CONFIDENTIALITY
9.1 The terms of this Confidentiality section are mutual between BVL and
CUSTOMER as either a Disclosing Party or Receiving Party as the case may be.
9.2 The Disclosing party will provide to the Receiving party certain information
including but not limited to, data, reports, patents, patent applications, trade
secrets, or the like concerning any scientific, technical, financial, trade, or
business information applicable to the PRODUCT, including the contents of this
AGREEMENT, the Confidential Information. The Receiving party agrees to protect
and keep confidential all Confidential Information and all notes of information
obtained pursuant to this Agreement. The Receiving Party agrees that it shall
limit its use of the Confidential Information to performing certain services as
mutually agreed to in writing by the Parties. The Receiving Party also agrees
that it shall not use any Confidential Information, directly or indirectly, for
its own benefit or that of any person, firm or corporation other than the
Disclosing Party. All information exchanged regardless of format shall be
considered Confidential Information.
9.3 The Receiving Party agrees and acknowledges that the Confidential
Information to be disclosed to it pursuant to this Agreement constitutes unique
and valuable commercial and proprietary information of the Disclosing Party.
Accordingly, the Receiving Party shall not duplicate, disclose, or discuss any
such Confidential Information to or with third parties, without the prior
written consent of the Disclosing Party. Except that the Receiving Party may
disclose Confidential Information received by it under this Agreement only to
those of its directors, officers, employees, agents, and consultants who have a
need to know such Confidential Information in the course of the performance of
their duties with respect to the purposes of this Agreement and who are bound by
written agreement to protect the confidentiality of such Confidential
Information in accordance with the terms hereof.
9.4 Notwithstanding anything to the contrary herein, the Receiving Party shall
not be obligated to maintain the confidentiality of any information provided to
it under this Agreement which:
a. Is already in the public domain at the time of disclosure to it, or
b. at any time after disclosure to the Receiving Party becomes public knowledge
through no fault of the Receiving Party; or
c. is disclosed to the Receiving Party by any third party who is free to make
such disclosure; or
d. is disclosed by the Receiving Party with the prior written consent of the
Disclosing Party, or
e. is information which the Receiving Party can establish was in it’s possession
prior to
disclosure or was subsequently and independently developed by employees of or on
behalf of
the Receiving Party without use, direct or indirect, of Confidential Information
protected by
this Agreement; or
f. is required to be disclosed pursuant to a requirement of law, subject to
provisions outlined in Item 9.8 of Article 9 of this agreement.
Page 14 of 38          BVL — PHARMION Manufacturing and Service Agreement

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL
9.5 The confidential undertakings and agreements of the Receiving Party shall
survive termination or expiration of this AGREEMENT. Promptly upon termination
of this AGREEMENT and request of the Disclosing Party, the Receiving Party shall
return to the Disclosing Party all originals and copies of documents or written
materials (including electronic notes or documents) of the Disclosing Party
containing any Confidential Information and any notes or written materials
created by the Receiving Party or summaries thereof containing any Confidential
Information of the Disclosing Party or other Confidential Information in its
possession. This AGREEMENT shall not be construed as a grant of any right or
license to the Receiving Party with respect to Confidential Information or the
Disclosing Party’s Product or as a requirement to either party to enter into any
further arrangement with respect to Confidential Information or the Disclosing
Party’s Product.
9.6 The confidentiality obligations of this AGREEMENT shall be maintained for a
period of five years beyond the expiration or termination of this AGREEMENT.
9.7 Provided all obligations of this agreement are maintained, the parties
understand and acknowledge that the other may now market or have under
development products which are competitive with products now offered or which
may be offered by the other, and the parties’ communications hereunder will not
serve to impair the right of other to develop, make, use, procure, or market
products or services now or in the future which may be competitive to those
offered by the other party nor for the parties to disclose any planning or other
information to the other.
9.8 Notwithstanding any provision herein to the contrary, in the event that any
Receiving Party hereafter becomes obligated by mandatory applicable law,
regulatory rule or judicial or administrative order to disclose Confidential
Information or any portion thereof, to any third party, governmental authority
or court, the Receiving Party shall IMMEDIATELY notify the Disclosing Party
thereof of each such requirement and identify the Confidential Information so
required thereby, so that the Disclosing Party may seek an appropriate
protective order or other remedy with respect to narrowing the scope of such
requirement and/or waive Receiving Party’s compliance with the provisions of
this AGREEMENT. The parties will consult with each other and cooperate fully on
the provisions of this Agreement to be redacted in any filings made by CUSTOMER
with the United States Securities and Exchange Commission or as otherwise
required by applicable law.
9.9 Both parties agree that should this AGREEMENT be breached, money damages
would be inadequate to remedy such a breach. As a result, the non-breaching
party shall be entitled to seek, and a court of competent jurisdiction may
grant, specific performance and injunctive or other equitable relief as a remedy
for any such breach of this Agreement. Such remedy shall be in addition to all
other remedies, including money damages, available to a non-breaching party at
law or in equity.
9.10 Upon request, each party shall return all copies of the Confidential
Information to the other party, except for a single copy to be kept by its legal
counsel in its confidential file for the
Page 15 of 38          BVL — PHARMION Manufacturing and Service Agreement

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL
purpose of determining compliance with its obligations of this agreement.
9.11 Neither party will issue any press release or other public announcement
relating to any activities involving the other party without the prior written
consent of the other party, except where such announcements are required by law
or regulation. The parties will use all reasonable efforts to consult with the
other and cooperate with respect to wording of any such announcement. PRODUCT
labeling (primary, secondary, insert) and government filings may indicate that
the PRODUCT has been MANUFACTURED for CUSTOMER by BVL.
9.12 New techniques, inventions, processes and know-how (hereinafter “New
Developments”) that are useful in the MANUFACTURING, using or selling of the
PRODUCT may be developed by BVL during the performance of this AGREEMENT. To the
extent CUSTOMER’S Confidential Information is the principle basis for any such
New Development, then CUSTOMER shall have ownership of such New Development, and
BVL shall have a non-transferable, non-exclusive, royalty-free, worldwide,
perpetual, license to make, use and sell New Development so long as BVL’S use
does not compromise CUSTOMER’S Confidential Information. Notwithstanding the
grant of such license, BVL shall not use such New Development or CUSTOMER’S
Confidential Information to compete, or assist third parties to compete directly
with CUSTOMER in the sale of PRODUCT. BVL agrees to cooperate in the filing and
prosecution of all New Development patent applications owned by CUSTOMER, but
CUSTOMER shall bear all associated expenses. As to New Developments that may be
developed by BVL during the performance of this AGREEMENT and do not involve
CUSTOMER’S Confidential Information, BVL grants CUSTOMER a royalty-free,
irrevocable, worldwide, transferable and sub-licensable non-exclusive license to
make, have made, use or sell the New Development in connection with PRODUCT.
ARTICLE 10 — TERM
10.1 This AGREEMENT shall become effective on the date first stated above and,
except as otherwise provided herein, shall be in effect for an initial term of
five (5) years. So long as this AGREEMENT is in force, it shall be automatically
renewed for additional terms of two (2) years each, unless one party shall elect
to terminate this AGREEMENT by notice thereof to the other party in writing at
least twenty-four (24) months prior to expiration of the then existing term.
10.2 Each party agrees to meet within [...***...] prior to the end of the
[...***...] of this AGREEMENT, and at the end of each subsequent [...***...]
period thereafter, to review the terms of this AGREEMENT and to make any changes
which both parties agree are required to: (i) be in compliance with cGMPs and
legal & business understandings that may have occurred during the interim;
(ii) accommodate changing PRODUCT and MANUFACTURING demands; and (iii) any other
changes that may be required in the development or MANUFACTURE of the PRODUCT.
This Review Meeting will have no other effect on the other terms of Article 10.
10.3 Either party may terminate this AGREEMENT for a material breach by the
other party by giving the breaching party written notice, specifying the breach
relied on, and giving the breaching party three (3) months to cure such breach.
If the default has not been cured at the end of the three (3) month period,
then, upon notice thereof to the breaching party by the other, this
Page 16 of 38          BVL — PHARMION Manufacturing and Service Agreement
*** Confidential Treatment requested

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL
AGREEMENT shall terminate. Termination for breach will have no effect on
performance obligations or amounts to be paid which have accrued up to the
effective date of such termination.
10.4 In the event of any proceedings, voluntary or involuntary, in bankruptcy or
insolvency, by or against CUSTOMER or BVL, or the appointment with or without
the parties’ consent of a receiver for either party, the other party shall be
entitled to terminate this AGREEMENT without any liability whatsoever. Such
termination shall not effect any claim for damages available to the terminating
party.
10.5 In event of termination, transition will be conducted in such a manner as
to not cause inconvenience to either party. Should termination be initiated by
BVL, BVL shall notify CUSTOMER in writing of its desire to so terminate;
provided, however, that termination by BVL shall not be effective until CUSTOMER
has located and arranged for continuation of MANUFACTURE of PRODUCT with another
supplier, and further provided that such termination procedure shall not extend
beyond two (2) years from BVL’S written notice of termination to CUSTOMER. The
parties will cooperate during such period to continue any such ongoing project.
In the event of notice of such early termination by BVL, BVL shall perform such
functions reasonably necessary or required in connection with the orderly
wind-down of any active Project as required by the terms of this AGREEMENT or
federal, state, or local laws or regulations, including applicable AGENCY
regulations. In the event of termination by BVL, CUSTOMER shall pay BVL for
MANUFACTURING and other services completed up to the actual date of such
termination within thirty (30) days of CUSTOMER’S receipt of all results,
reports, data, samples, and other deliverables to be provided pursuant to this
AGREEMENT, reduced by all prior payments made by CUSTOMER for said services and
production. In the event the funds received by BVL prior to such termination
exceed costs incurred to the date of termination, BVL shall refund the
difference to CUSTOMER within thirty (30) days after the effective date of
termination.
10.6 CUSTOMER shall have the right to terminate this AGREEMENT upon twenty four
(24) months written notice to BVL in the event CUSTOMER is purchased by, or
CUSTOMER enters into a licensing, partnership, joint venture, or marketing and
distribution AGREEMENT with, a third party which has the interest and capability
to supply finished parenteral dosage forms for the PRODUCT, or with ninety days
written notice when a AGENCY does not license the PRODUCT for marketing, the
AGENCY withdraws marketing approval, or CUSTOMER otherwise terminates the
commercial sale of PRODUCT in all TERRITORIES. If CUSTOMER terminates pursuant
to either provision, CUSTOMER shall reimburse BVL for any purchases of special
materials used for PRODUCT that cannot be canceled, unless these materials can
be utilized by BVL on other projects. The reimbursement shall be made within
thirty (30) days upon receipt by CUSTOMER of an invoice itemizing the material
costs. BVL agrees to transfer to CUSTOMER any materials for which CUSTOMER has
paid under this provision. Termination under this provision shall have no effect
on payment obligations that have accrued up to the effective date of
termination. CUSTOMER shall have no further obligations to BVL.
10.7 BVL may elect to terminate this AGREEMENT under the circumstances set forth
below after giving CUSTOMER notice and an opportunity to cure in accordance with
the provisions of
Page 17 of 38          BVL — PHARMION Manufacturing and Service Agreement

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL
Section 10.3 if (i) CUSTOMER fails to provide a Forecast and PURCHASE ORDERS at
a required time; (ii) CUSTOMER fails to pay undisputed invoices within 120 days
of invoice date. Termination under this option shall have no effect on the
parties’ obligations that were incurred prior to termination.
ARTICLE 11 — NOTICES
Any and all notices or other communications required or permitted under this
AGREEMENT must be in written form, and be deemed to have been given upon receipt
of telefax to the notified party (followed by hard copy of documents) addressed
to the party to be notified as listed in the beginning of this AGREEMENT, or to
such other address as either party shall have heretofore specified in a notice
to the other in the manner herein provided.
If to BVL:
Ben Venue Laboratories, Inc.
300 Northfield Road
Bedford, Ohio 44146
Attn: General Manager, Contract Manufacturing Services
FAX 440-439-6398
With Copy To:
Ben Venue Laboratories, Inc.
300 Northfield Road
Bedford, Ohio 44146
Attn: President & COO
FAX 440-439-6398
If to CUSTOMER:
Pharmion Corporation
2525 28th Street Suite 200
Boulder, CO 80301
Attn: Vice President and General Counsel
FAX 720-5649191
With Copy To:
Pharmion Corporation
Attn: Vice President Global Manufacturing
9900 W. 109th Street
Overland Park, KS 66210
Page 18 of 38          BVL — PHARMION Manufacturing and Service Agreement

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL
FAX 913-266-0394
ARTICLE 12 — WAIVER
No failure on the part of either party to exercise, and no delay in exercising,
and no course of dealing with respect to, any right, power or privilege under
this AGREEMENT shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, power or privilege under this AGREEMENT preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege.
ARTICLE 13 — ASSIGNMENT OF AGREEMENT
Neither this AGREEMENT, nor any rights or obligations hereunder, may be assigned
by either party hereto, EXCEPT to an affiliate or a purchaser of all or
substantially all of the stock or assets of either one of the parties, without
the prior written consent of the other party, which shall not be unreasonably
withheld. Any subsequent assignee, purchaser, or transferee shall be bound by
the terms of this AGREEMENT. Any attempted assignment that does not comply with
the terms of this Article 13 shall be void and of no further force or effect.
ARTICLE 14 — GOVERNING LAW
This AGREEMENT will be governed and construed in accordance with the laws of the
State of Delaware.
ARTICLE 15 — FORCE MAJEURE
No party shall be liable for a failure or delay in performing any of its
obligations under this AGREEMENT if, but only to the extent that such failure or
delay (directly or indirectly) is due to causes beyond the reasonable control of
the affected party, including (i) acts of God; (ii) fire, explosion, or
unusually severe weather; (iii) war whether declared or undeclared, invasion,
riot or other civil unrest; (iv) enactment or change of laws and regulations by
any AGENCY or Government, conflict of laws or regulations by any AGENCY or
government, orders, restrictions, actions, embargoes or blockages; (v) national
or regional emergency; and (vi) injunctions, strikes, lockouts, labor trouble or
other industrial disturbances (regardless of the reasonableness of the demands
of labor); (vii) acts of terrorism, provided that the party affected shall
PROMPTLY notify the other of the force majeure condition and shall exert
reasonable efforts to eliminate, cure or overcome any such causes and to resume
performance of its obligations as soon as possible.
ARTICLE 16 — TITLE OF GOODS
Title to and risk of loss of the bulk API and waste, in process and in PRODUCT,
shall remain with CUSTOMER.
ARTICLE 17 — DEBARMENT
Page 19 of 38           BVL — PHARMION Manufacturing and Service Agreement

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL
Neither party shall use in any capacity persons, or the services of, persons
that are debarred, are on the Debarment List, or that have been convicted of
actions that could lead to debarment as described in Section 306(a) and (b) of
the Federal Food, Drug, and Cosmetic Act.
ARTICLE 18 — ENTIRE AGREEMENT
This AGREEMENT, together with the Attachments identified herein that shall form
part of this AGREEMENT, constitutes the entire understanding between the parties
and is intended as a final expression of their agreement and as a complete
statement of terms and conditions thereof, and shall not be amended except in
writing signed by an authorized representative of each party and specifically
referring to this AGREEMENT. If there is any inconsistency between this document
and any other writings, which are referred to or are incorporated herein, or any
PURCHASE ORDERS, invoices, or other documents relating to the PRODUCT, the terms
and conditions of this document shall take precedence. This AGREEMENT supersedes
any previous agreements or arrangements between the parties and any customary
practice of the parties at variance with the terms hereof.
ARTICLE 19 — SEVERABILITY
In the event any provision of this AGREEMENT is held to be invalid or
unenforceable, the valid or enforceable portion thereof and the remaining
provisions of this AGREEMENT will remain in full force and effect.
ARTICLE 20 — INDEPENDENT CONTRACTOR
Neither party shall have the right to control the activities of the other in the
performance of this AGREEMENT and each shall perform as an independent
contractor, and nothing herein shall be construed to be inconsistent with that
relationship or status. Under no circumstances shall the employees or agents of
one party be considered employees or agents of the other. This AGREEMENT shall
not constitute, create, or in any way be interpreted as a joint venture,
partnership, or formal business organization of any kind.
ARTICLE 21 — AMENDMENTS
No provision of this AGREEMENT or the Attachments attached hereto may be
modified or supplemented, except by an instrument in writing signed by BVL and
CUSTOMER.
ARTICLE 22 — HEADINGS
The Article headings appearing herein are included only for the convenience of
reference and are not intended to affect the interpretation of any provision of
this AGREEMENT.
ARTICLE 23 — REVIEW BY LEGAL COUNSEL
Each of the parties agrees that it has read and had the opportunity to review
this AGREEMENT
Page 20 of 38            BVL — PHARMION Manufacturing and Service Agreement

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL
with its legal counsel. Accordingly, the rule of construction that any ambiguity
contained in this AGREEMENT shall not be construed against the party or its
representative who drafted this AGREEMENT or any portion thereof.
ARTICLE 24 — RECALL
In the event (a) any AGENCY or governmental authority issues a request,
directive, or order that PRODUCT be recalled, or (b) a court of competent
jurisdiction orders such a recall, or (c) the parties reasonably determine after
consultation with each other that PRODUCT should be recalled (Recall), the
parties shall take all appropriate corrective action. CUSTOMER shall also retain
the right to conduct a PRODUCT recall for safety reasons CUSTOMER deems
significant. In the event that PRODUCT is recalled or that CUSTOMER is required
to disseminate information regarding PRODUCT(S) covered by this AGREEMENT,
CUSTOMER shall so notify BVL and, not later than may be required to permit
CUSTOMER to meet such obligations, BVL shall provide CUSTOMER with such
assistance in connection with such recall as may reasonably be requested by
CUSTOMER. BVL will only be financially responsible for the costs of any recall
for which its actions or negligence are directly responsible and in accordance
with the terms and limits specified in Section 8.3 BVL shall not be responsible
for any loss of profit, sales or consequential damages due to recalls.
ARTICLE 25 — ENGLISH LANGUAGE
This AGREEMENT, all schedules, attachments, and exhibits hereto, and all
reports, documents and notices required hereunder, referred to herein or
requested by the parties, in connection with this AGREEMENT shall be written in
the English language. Except as otherwise required by applicable law, the
binding version of all of the foregoing shall be the English version.
Page 21 of 38            BVL — PHARMION Manufacturing and Service Agreement

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL
IN WITNESS WHEREOF, the parties hereto have executed this AGREEMENT by their
duly authorized representatives as of the dates set forth below:

                  For:      Ben Venue Laboratories, Inc.            
 
               
Signature:
  /s/ THOMAS MURPHY   Date:   12-19-05    
 
               
 
  Thomas Murphy            
 
  President and COO            
 
                For:      CUSTOMER            
 
               
Signature:
  /s/ JUDITH HEMBERGER   Date:   12-14-05    
 
               
Name:
  Judith Hemberger             
 
               
Title:
  COO/Ex. V.P.            
 
               

Page 22 of 38           BVL — PHARMION Manufacturing and Service Agreement

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL
Attachment A1
1.) Product Descriptions
BVL Project Code: [...***...] Pharmion Project Code:

                                  PRODUCT Description (INCLUDING                
              PACKAGING DESCRIPTION FOR EACH                           BATCH  
END ITEM NUMBER FROM THE SAME   BVL End Item     BVL Nude Vial     CUSTOMER    
Size/Order   NUDE VIAL)   Number     Number     Item Number     Quantity  
[...***...]
    [...***...]       [...***...]               [...***...]  
[...***...]
    [...***...]       [...***...]               [...***...]  
[...***...]
    [...***...]       [...***...]               [...***...]  
[...***...]
    [...***...]       [...***...]               [...***...]  
 
                               
 
                               
 
                               
 
                               

Page 23 of 38            BVL — PHARMION Manufacturing and Service Agreement
*** Confidential Treatment Requested

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL
Attachment A1
Azacitidine
2.) Azacitidine PRODUCT TESTING SPECIFICATIONS

                          PRODUCT Description (INCLUDING PACKAGING              
    BVL Final   DESCRIPTION FOR EACH END ITEM NUMBER FROM   BVL End Item     BVL
Nude     Product Specification   THE SAME NUDE VIAL)   Number     Vial Number  
  Number  
 
                       
Azacitidine, 100mg lyo in a 30ml vial, labeled vial in unit carton with insert,
14 unit cartons shrink wrapped
    [...***...]       [...***...]       [...***...]  
Azacitidine, 100mg lyo in a 30ml vial, unlabeled bulk packaged
    [...***...]       [...***...]       [...***...]  
 
                       
 
                       
 
                       
 
                       

Page 24 of 38            BVL — PHARMION Manufacturing and Service Agreement
*** Confidential Treatment Requested

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL
Attachment A1
Azacitidine
3.) Materials supplied by Pharmion and BVL
For: Azacitidine, 100mg lyo in a 30ml vial, labeled vial in unit carton with
insert, 14 unit cartons shrink wrapped BVL End Item Number [...***...]

              BVL Item Number   ITEM DESCRIPTION   SUPPLIED BY CUSTOMER  
SUPPLIED BY BVL
[...***...]
  [...***...]       X
[...***...]
  [...***...]       X
[...***...]
  [...***...]       X
[...***...]
  [...***...]       X
[...***...]
  [...***...]   X    
[...***...]
  [...***...]       X
[...***...]
  [...***...]       X
[...***...]
  [...***...]       X
[...***...]
  [...***...]       X
[...***...]
  [...***...]       X

Page 25 of 38            BVL — PHARMION Manufacturing and Service Agreement
*** Confidential Treatment Requested

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL
Attachment A1
Azacitidine
3.) Materials supplied by Pharmion and BVL
For: Azacitidine, 100mg lyo in a 30ml vial, unlabeled bulk packaged
BVL End Item Number [...***...]

              BVL Item Number   ITEM DESCRIPTION   SUPPLIED BY CUSTOMER  
SUPPLIED BY BVL
[...***...]
  [...***...]       X
[...***...]
  [...***...]       X
[...***...]
  [...***...]       X
[...***...]
  [...***...]       X
[...***...]
  [...***...]   X    
[...***...]
  [...***...]       X
[...***...]
  [...***...]       X
[...***...]
  [...***...]       X

Page 26 of 38            BVL — PHARMION Manufacturing and Service Agreement
*** Confidential Treatment Requested

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL
Attachment A1
Azacitidine
4.) FORECAST
4.1 Five Year Forecast — to be submitted by Pharmion to BVL on an annual basis
by February 28 each year for the following 5 years (for example by February 28,
2005 BVL will receive from Pharmion the 5 year forecast for 2006 through 2010),
BVL will supply Pharmion with an electronic copy of the five year forecast form.
The following represents the understandings of the parties with respect to the
estimated volumes to be associated with this AGREEMENT for the next five years.

                                      BATCH                     PRODUCT   BVL
End Item   Size/Order   2005   2006   2007   2008   2009 Description   Number  
Quantity   Batches   Batches   Batches   Batches   Batches
Azacitidine, 100mg
lyo in a 30ml vial,
labeled vial in
unit carton with
insert, 14 unit
cartons shrink
wrapped
  [...***...]   [...***...]   [...***...]   [...***...]   [...***...]  
[...***...]   [...***...]
Azacitidine, 100mg
lyo in a 30ml vial,
labeled vial in
unit carton with
insert, 14 unit
cartons shrink
wrapped
  [...***...]   [...***...]                    
Azacitidine, 100mg
lyo in a 30ml vial,
unlabeled bulk
packaged
  [...***...]   [...***...]       [...***...]   [...***...]   [...***...]  
[...***...]
Azacitidine, 100mg
lyo in a 30ml vial,
unlabeled bulk
packaged
  [...***...]   [...***...]                    

Note: Above forecast is based on annual vial requirements assuming a theoretical
[...***...] batch. Annual vial requirements can be produced with a smaller vial
batch size provided that the equivalent number of total vials are delivered
annually.
Page 27 of 38            BVL — PHARMION Manufacturing and Service Agreement
*** Confidential Treatment Requested

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL
Attachment A1
Azacitidine
4.2 Rolling 12 month Forecast — to be provided Quarterly by Pharmion to BVL. BVL
will provide Pharmion with an electronic copy utilizing Microsoft Excel of the
following form for submission, which will include 12 monthly periods for
forecasting. Pharmion shall provide the rolling 12 month forecast 120 days in
advance of the first day of the next Calendar Quarter.
The following is for representation of the format only.

                                      Batch                     PRODUCT   BVL
End Item   Size/Order                     Description   Number   Quantity  
Month 1   Month 2   Month 3   Month 4   Month 5
 
                           
Azacitidine, 100mg
lyo in a 30ml vial,
labeled vial in
unit carton with
insert, 14 unit
cartons shrink
wrapped
  [...***...]   [...***...]                    
Azacitidine, 100mg
lyo in a 30ml vial,
labeled vial in
unit carton with
insert, 14 unit
cartons shrink
wrapped
  [...***...]   [...***...]                    
Azacitidine, 100mg
lyo in a 30ml vial,
unlabeled bulk
packaged
  [...***...]   [...***...]                    
Azacitidine, 100mg
lyo in a 30ml vial,
unlabeled bulk
packaged
  [...***...]   [...***...]                    

Page 28 of 38            BVL — PHARMION Manufacturing and Service Agreement
*** Confidential Treatment Requested

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL
Attachment A1
Azacitidine
5.) Pricing for Azacitidine
BATCH PRICING
     Effective From [...***...]

                      BVL Nude       BATCH   Price Per BATCH for     Vial   BVL
End Item   Size/Order   End Item with No Split PRODUCT Description   Number  
Number   Quantity   Pack-outs
Azacitidine, 100mg
lyo in a 30ml vial,
labeled vial in
unit carton with
insert, 14 unit
cartons shrink
wrapped
  [...***...]   [...***...]   [...***...]   [...***...]
Azacitidine, 100mg
lyo in a 30ml vial,
labeled vial in
unit carton with
insert, 14 unit
cartons shrink
wrapped
  [...***...]   [...***...]   [...***...]   [...***...]
Azacitidine, 100mg
lyo in a 30ml vial,
unlabeled bulk
packaged
  [...***...]   [...***...]   [...***...]   [...***...]
Azacitidine, 100mg
lyo in a 30ml vial,
unlabeled bulk
packaged
  [...***...]   [...***...]   [...***...]   [...***...]

All other configurations/quantities/ packaging splits will be quoted separately
upon request by Pharmion to BVL. The above prices are for full BATCH quantities
packaged as described.
Page 29 of 38            BVL — PHARMION Manufacturing and Service Agreement
*** Confidential Treatment Requested

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL
Attachment B
Information to be provided on each Purchase Order

          1.   BVL end item number 2.   BVL PRODUCT description 3.   BATCH Size
in vials from Quotation or as described in Attachment A 4.   Number of Batches
5.   Delivery Date (Date for BVL to release the lot and deliver product & batch
record) 6.   BVL Quotation Number if Product/Service not included in Attachment
A, or Reference this
AGREEMENT Date 7.   Delivery Address 8.   Shipping requirements & Instructions
(temperature, dedicated trucks, preferred carrier, overnight etc.) Contact name
for Preferred Carrier, Temperature Monitors, Ship on BVL
Release or Hold for Customer Authorization to Ship. 9.   Billing Address 10.  
Special Instructions for Specific Batch
 
      (Examples)
 
      “Annual Stability Batch”
 
      “Process Validation Batch”
 
      “Special Sampling Instructions mutually agreed to and included in Batch
Record” 11.   Customer Lot# and Expiration Date if Applicable

Page 30 of 38          BVL — PHARMION Manufacturing and Service Agreement

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL
Attachment C
MONTHLY STORAGE FEES
Effective through [...***...]
BVL has limited storage capacity. Therefore, customers are expected to have
their PRODUCT(S) shipped to them no later than 30 days after BVL Quality
Operations has released their PRODUCT and has shipped the documents identified
Attachment D to CUSTOMER. Should unforeseen events lead to a request by a
customer for storage beyond this 30 day grace period, the customer must request
such storage by BVL in writing at least 15 days before the initial 30 day grace
period has expired. The request will be granted only if BVL has sufficient
storage capacity to accommodate the request. Then, the following terms will
apply.
Monthly storage fees are assessed on a per lot basis, and begin to accrue
30 days following the BVL release date of the BATCH by BVL’S Quality Operations
Dept. BVL will request a separate PURCHASE ORDER be issued for the storage
charges. These charges listed below will be reviewed and updated annually.
Monthly Storage Charge — per square foot per month

         
Room Temperature Storage.
  $ [...***...]  
Refrigerated Storage
  $ [...***...]  
Freezer Storage
  $ [...***...]  

Minimum Storage Charge — per lot per month

         
Room Temperature Storage.
  $ [...***...]  
Refrigerated Storage
  $ [...***...]  
Freezer Storage
  $ [...***...]  

Page 31 of 38          BVL — PHARMION Manufacturing and Service Agreement
*** Confidential Treatment Requested

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL
Attachment D
Documents to be supplied by BVL to Pharmion as part of BATCH release

1.)   BVL Certificate of Analysis   2.)   BVL Certificate of Compliance   3.)  
Copies of the executed BATCH Record   4.)   Raw Material C of A’s generated by
BVL used in the lot (Part of Batch Record)   5.)   Reports documenting
deviations and investigations (Part of batch record)   6.)   Out Of
Specification Results and investigations (Part of batch record)

NOTE: Raw analytical data, Environmental data (Airborne particulates, Pressure
differential between MANUFACTURING rooms and the other data BVL is monitoring)
is not copied or otherwise provided to a customer except that these data can be
inspected as part of scheduled or for cause audits by the customer.
Page 32 of 38          BVL — PHARMION Manufacturing and Service Agreement

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL
ATTACHMENT E
QUALITY AGREEMENT
By and between Ben Venue Laboratories Inc. and Pharmion Inc.
DEFINITIONS SHALL BE THE SAME AS THOSE CONTAINED IN THE MANUFACTURING AND
SERVICE AGREEMENT.
E.1 Licensure of PRODUCT(S) in TERRITORIES
CUSTOMER is responsible for Licensure of the PRODUCT in all TERRITORIES.
CUSTOMER is responsible to insure that all filings with any AGENCY are
consistent with the SPECIFICATIONS for the PRODUCT.
BVL will be responsible for contacting CUSTOMER to discuss changes which impact
the MANUFACTURING license(s) for any TERRITORY. CUSTOMER will be responsible for
applying for any necessary variation to the MANUFACTURING license(s) to allow
production of the PRODUCT(S).
CUSTOMER will be responsible for informing the appropriate regulatory
authorities of any future variation to the Manufacturer’s License and for
accordingly informing BVL of any such variations that may affect the MANUFACTURE
of the PRODUCTS.
E.2 Maintenance of PRODUCT License(s)
CUSTOMER will be responsible for insuring that the BVL’S Master Batch Record,
SPECIFICATIONS and SOP’s relevant to the MANUFACTURING of the PRODUCT comply
with the License(s) of all Territories.
CUSTOMER shall provide BVL with copies of all approvals by all AGENCIES for use
of the PRODUCT in clinical trials and commercial distribution in all
TERRITORIES. CUSTOMER shall also advise BVL of all planned filing at least
2 years in advance or as soon as such information is known by CUSTOMER.
E.3 PRODUCTION AND CONTROL
BVL will ensure that its production and quality control comply with the
SPECIFICATIONS.
BVL and CUSTOMER undertake to provide the other with all reasonable information
and assistance so that the both parties can discharge their responsibilities
under this AGREEMENT.
Page 33 of 38       BVL — PHARMION Manufacturing and Service Agreement

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL
E.4 Date of Manufacture and Expiration Dating
The shelf-life and storage conditions of the PRODUCTS will be in accordance with
the
requirements of the License(s). The format for Date of MANUFACTURE and
expiration date of the PRODUCTS will be as specified on the PURCHASE ORDER
provided by CUSTOMER or as contained in the SPECIFICATIONS whichever is
applicable. Each BATCH will have a unique lot number in accordance with the
SPECIFICATIONS and BVL SOP’s.
E.5 Retained Samples
CUSTOMER shall retain sufficient samples of the labeled and secondary packaged
PRODUCT as required to be in compliance with all License(s).
E.6 Packaging Items and Raw Materials — COMPOSITION
BVL is responsible for arranging supply of the BVL COMPOSITION as specified in
Attachment(s) A. BVL COMPOSITION will be in accordance with the SPECIFICATIONS
mutually agreed to by BVL and CUSTOMER. API and CUSTOMER COMPOSITION will be
provided by the CUSTOMER as specified in Attachment(s) A and in accordance with
the SPECIFICATIONS.
E.7 PRODUCT Analysis and Sampling Plan
The Sterility, Bacterial Endotoxin and the Particulate testing will be carried
out by the BVL in accordance with the approved methods, SPECIFICATIONS and BVL
SOP’s. BVL will take samples from MANUFACTURE and perform analytical release
testing according the SPECIFICATIONS or in the event analytical release testing
is performed by an outside laboratory or the CUSTOMER, BVL will deliver to the
outside laboratory or the CUSTOMER samples for analytical release testing, in
accordance with the instructions contained in the SPECIFICATIONS.
E.8 Stability Testing
CUSTOMER will be responsible for arranging the Stability testing of the
PRODUCTS.
All stability samples will be taken as described in the SPECIFICATIONS for the
PRODUCT.
E.9 Finished PRODUCT Release — Responsibilities for Release of PRODUCT
BVL will provide CUSTOMER with a Certificate of Analysis, a BVL formatted
Certificate of
Compliance, signed by BVL’S QA Representative, for the operations carried out by
BVL
and a copy of the executed BATCH record for the PRODUCT. CUSTOMER is responsible
for the release of
the PRODUCT for further packaging, distribution, sale, or for use within the
TERRITORIES.
E.10 Complaints
Page 34 of 38          BVL — PHARMION Manufacturing and Service Agreement

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL
It is expected that most complaints and inquiries will be received by CUSTOMER.
CUSTOMER and BVL will inform each other in writing of all quality related
complaints and CUSTOMER will, where appropriate, provide BVL with returned
samples for examination and investigation. Potentially serious complaints will
be communicated to BVL IMMEDIATELY by CUSTOMER. BVL will investigate all
complaints PROMPTLY and will provide CUSTOMER with a written report. In the case
of a potentially serious complaint BVL will make an initial response within 3
working days, however, it is accepted that completion of an investigation may
take longer. CUSTOMER will be responsible for correspondence with all
complainants.
E.11 Recall of Batches
The decision to recall a BATCH is the responsibility of CUSTOMER. The nature and
urgency of a recall will be decided following discussions (where appropriate),
between the CUSTOMER and BVL. Once the decision to recall a BATCH has been
taken, the recall will be initiated by CUSTOMER. CUSTOMER will inform BVL of any
action that is required of it. CUSTOMER will be responsible for contacting and
discussing the nature of the recall with the relevant regulatory AGENCIES.
Assistance may be required from BVL on technical matters. CUSTOMER will update
BVL as to the progress of the recall.
E.12 Serious Incidents
If a serious incident, such as sterility assurance failure, occurs relating
either to the
PRODUCT MANUFACTURED for CUSTOMER, or other products, which are produced using
the same FACILITIES as those used for the PRODUCTS and where such an incident
could impact the CUSTOMER’S PRODUCT, BVL will inform CUSTOMER.
E.13 INSPECTIONS
Any deficiencies noted during an inspection of BVL’S FACILITIES by an AGENCY,
which relate directly to the PRODUCT or its MANUFACTURING must be brought to the
attention of CUSTOMER. BVL will IMMEDIATELY notify CUSTOMER of all PRODUCT
specific AGENCY inspections.
E.14 WAREHOUSING
The PRODUCT(S) will be stored at BVL under conditions contained in the
SPECIFICATIONS and in accordance with BVL’S SOP(S).
E.15 SUB-CONTRACTING
BVL will not subcontract to a third party any of the work entrusted under this
AGREEMENT other than what is agreed to in the SPECIFICATIONS, without CUSTOMER’S
prior evaluation, and written approval of the sub-contractor and sub-contract
agreements.
Page 35 of 38          BVL — PHARMION Manufacturing and Service Agreement

 



--------------------------------------------------------------------------------



 



E.16 CONTROL AND SUPPLY OF INFORMATION
Documentation to be supplied with batches — Attachment D
For each BATCH of finished PRODUCT, BVL will provide CUSTOMER with a Certificate
of
Analysis, a BVL formatted Certificate of Compliance signed by BVL’S QA
Representative, for the
MANUFACTURE by BVL and a copy of the executed BATCH records.
E.15 Retention of BATCH Documentation
The BATCH records consisting of MANUFACTURING, packaging, analytical, control,
release and delivery documentation, data and records for each BATCH of PRODUCT
will be maintained by BVL in a secure location for a period of 7 years.
E.16 Finished PRODUCT Post Marketing Surveillance
Post marketing surveillance will be the responsibility of the CUSTOMER.
E.17 Quality Defects
If PRODUCT in any MANUFACTURE fails to comply with the SPECIFICATIONS, either
upon receipt or during the shelf-life of the PRODUCT, CUSTOMER will formally
contact BVL in writing. BVL will carry out a formal investigation according to
BVL SOP’s of its operations and report its findings in full to CUSTOMER in
writing. Decision on final disposition of PRODUCT will be jointly agreed by BVL
and CUSTOMER.
E.18 Right to Observe, Inspect and Audit
CUSTOMER and any third-party consultant appointed by CUSTOMER shall have
reasonable access to observe and inspect BVL’S FACILITIES and SOP’S with respect
to the PRODUCT(S), including all analytical and MANUFACTURING documentation
related to the PRODUCT(S) upon reasonable prior notice to and scheduling in
advance by BVL. Any such CUSTOMER appointed third-party consultant must be
pre-approved by BVL, although such approval shall not be unreasonably or
untimely withheld. Upon scheduling in advance, CUSTOMER shall have the right to
one annual audit and at such other times as mutually agreed upon by the parties
for cause to (i) observe, inspect and audit the manner in which BVL conducts
MANUFACTURE of CUSTOMER PRODUCT(S), (ii) inspect BVL’S FACILITIES and records
relating to BVL’S quality and other controls related to its MANUFACTURE of the
PRODUCT(S), and (iii) observe and audit the books and records of BVL relating to
the existence, safeguard, use and maintenance by BVL of the CUSTOMER
COMPOSITION. BVL shall make such books and records available to CUSTOMER for
review. Information provided during audits will be limited to technical
information related to the MANUFACTURE of PRODUCT(S) no financial information is
provided for auditing.
CUSTOMER employees and CUSTOMER’S consultants who inspect BVL’S FACILITIES shall
at all times comply with BVL’S rules, regulations and SOP’s relating to their
inspection and CUSTOMER assumes responsibility for the presence and actions of
its employees on BVL’S
Page 36 of 38          BVL — PHARMION Manufacturing and Service Agreement

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL
premises. Quality Audits are limited to one per calendar year and will be
scheduled in advance with BVL’S Quality Operations Department.
CUSTOMER shall PROMPTLY provide BVL with a written report of all audit findings.
BVL shall PROMPTLY provide CUSTOMER with a written response to all audit
observations with corrective actions when appropriate.
E.19 — Annual Product Review and Annual Reports
CUSTOMER shall be responsible for the Annual Product Review and Annual Reports
required by any AGENCY.
Page 37 of 38          BVL — PHARMION Manufacturing and Service Agreement

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL
Attachment F
CUSTOMER Supplied Equipment
None
Page 38 of 38          BVL — PHARMION Manufacturing and Service Agreement

 